After due consideration, the Judges were of opinion, that this was not one of those kind of motions which came regularly before a single judge at chambers, but should be *408granted by the court, where the proceedings are filed and on record, sedente curia.

The defendants then moved for leave to plead double, but this motion was refused, on the ground that this court had no original jurisdiction, only an appellate one; consequently, the defendants must make their motion for this or~ cler in the circuit court below.


Present, GRIMKE, JoHNSoN, TREZEVANT and BREVARD